DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan 11/02/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021, 02/10/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings filed on 04/29/2021 are accepted by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Gohman (US 20040233394 A1) teaches a front projection display system that includes a display device, such as a projector 110, and a viewing surface, such as a screen 120. Screen 120 may include a screen surface 130. Projector 110 may be configured to generate an image and to project the image on screen surface 130. The screen 120 may reflect the projected image and direct it toward a viewer (not shown). In some embodiments, screen surface 130 may scatter light so that the projected image is visible to the viewer. Projector 110 may include a light source and/or image source, as generally indicated at 112. The image source 1 12 may include image-generation devices, including, but not limited to, digital micro-mirror devices (DMD), microelectromechanical systems (MEMS), grating light valve devices (GLV), liquid crystal display devices (LCD), liquid crystal on silicon devices (LCOS), etc. Projector 110 further may include a lens system 114 which may be integrated within projector 110 or otherwise coupled to projector 110 such that an image generated by the light source or image source is projected to a screen surface 130 as indicated by arrows 140, 150. The image may be displayed to a viewer as indicated by arrows 160, 170. Gohman does not anticipate or render obvious, alone or in combination, a second holding unit through which light parallel to a second optical axis passes and which is moved rotationally with respect to the housing; a third holding unit through which light parallel to a third optical axis obtained from bending of the second optical axis passes and which is moved rotationally with respect to the second holding unit; an electric drive unit that electrically controls rotational movement of the second holding unit with respect to the housing, rotational movement of the third holding unit with respect to the second holding unit, or drive of the optical system; and a cover part that covers the electric drive unit.
Claims 2-20 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Sakamoto (US 11061306 B2) teaches a projection-type display apparatus according to an aspect of the present disclosure includes a main body and a projection lens. The main body includes a light source, alight modulator that modulates light outputted from the light source, and a lens holder to and from which the projection lens is attachable and detachable. The projection lens projects the light modulated by the light modulator. The lens holder includes a first lens holding mechanism that holds the projection lens and a second lens holding mechanism different from the first lens holding mechanism. The second lens holding mechanism may include a holding section capable of sandwiching the projection lens, a support section that supports the holding section, and a switching section that moves the support section to switch a state in which the holding section sandwiches the projection lens and a state in which the projection lens sandwiched by the holding section is released from one to another;
- Prior Art KURODA (US 20180217489 A1) teaches a first holding member holds a first optical system and a first mirror, and has a first junction surface. A second holding member holds a second optical system and a second mirror, and has a second junction surface. A junction portion is configured such that, in a state where the first junction surface and the second junction surface are aligned with each other, the second holding member is capable of being shifted in a direction of both the junction surfaces and rotated around an optical axis, and makes it possible to perform optical axis alignment. An emission-side optical axis of the first optical system and an incidence-side optical axis of the second optical system are aligned with each other, and thus a U-shaped optical path is formed by the first and second optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882